DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,795,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Response to Applicant’s Amendment filed 12/22/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts Stolte et al (Pub. No. US2017/0177678), and/or Hanrahan et al (U.S. Patent No. 7,800,613) are generally directed to various aspects of generating plurality of data visualizations in data visualization regions, visualization data with generation marks. However, none of the cited references teaches or suggests, alone or in combination, the claimed invention as recited in independent 1, 9, and 17. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  The dependent claims, together with the other limitations of the respective independent claims are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163